Citation Nr: 9904048	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-23 411A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for bipolar disorder, 
currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1991 to July 
1995. 

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO increased the disability rating 
for service connected bipolar disorder from 10 percent to 50 
percent.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (Court) held that the Board does 
not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321 (b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. § 3.321 
(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased rating claim before the 
RO.  Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected bipolar disorder is 
manifested by complaints of varied mood swings and sleep 
patterns, fear of other people and lack of friends, poor 
memory affecting his ability to study, and evidence of 
impaired judgment, suicide and homicide ideation, which are 
productive of not more than severe social and industrial 
impairment.   


CONCLUSION OF LAW

The criteria for an assignment of a rating of 70 percent, and 
no higher, for bipolar disorder have been satisfied.  
38 U.S.C.A. §  1131, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9432 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for an 
increased disability evaluation within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  He has not alleged 
that any records of probative value that may be obtained, and 
which have not already been associated with his claims 
folder, are available.  Accordingly, the Board finds that all 
relevant facts have been properly developed and the duty to 
assist the claimant, as mandated by 38 U.S.C.A. § 5107(a) 
(West 1991), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  A November 1995 rating decision granted 
service connection for bipolar disorder and assigned a 10 
percent disability evaluation.  The evidence then of record 
included the veteran's service medical records and an October 
1995 rating decision.  His service medical records indicate 
an initial bipolar disorder diagnosis in November 1994.  A 
January 1995 psychiatric examination diagnosed his condition 
as cyclothymic disorder, based on evidence that included the 
veteran's description of large mood swings, great variations 
in sleep patterns, and a proclivity for engaging in high risk 
behavior such as high speed automobile driving.  He was 
placed on Lithium medication.  He was hospitalized in 
February 1995 for treatment of his condition while in service 
overseas.  He continued to receive psychiatric treatment for 
his bipolar condition up to his service separation, due to 
this disability, in July 1995.  The October 1995 VA 
psychiatric examination revealed that the veteran continued 
to take his prescribed Lithium medication, which made his 
functioning "pretty good".  He reported that his sister is 
bipolar.  The examiner diagnosed him with bipolar disorder.  
A May 1996 RO rating decision increased the veteran's 
disability rating to 50 percent, based on an April 1996 VA 
inpatient treatment report and a May 1996 VA examination.  
The hospital summary showed that the veteran reportedly 
stopped taking his Lithium medication five months prior, 
which led to an increase in manic symptoms with rapid speech, 
euphoria, increased spending, speeding tickets and legal 
problems due to decreased sleep and mood swings to include 
feelings of grandiosity.  During this 6-day inpatient 
treatment, the veteran also revealed that his biological 
father, in addition to his sister, was bipolar.  The May 1996 
VA examination confirmed the veteran's continued bipolar 
disorder and the examiner diagnosed the disability as bipolar 
disorder, most recent episode manic, moderate.      

As indicated above, the veteran appeals his 50 percent 
bipolar disorder disability rating, contending that his 
symptomatology warrants a higher evaluation.  He claims that 
he is afraid to be around other people, has no friends, is 
unable to work, and that his bipolar condition is worsening.  
After a review of the record, the Board finds that the 
evidence supports the assignment of a disability evaluation 
of 70 percent, and no higher, for his service connected 
bipolar disorder.  See 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1998).

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  The RO provided the revised criteria to the 
veteran in a January 1998 supplemental statement of the case.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when there has been a change in an applicable 
statute or regulation after a claim has been filed but before 
a final decision has been rendered, VA must apply the version 
of the statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.  
Accordingly, with respect to claims involving ratings for 
mental disorders that were pending on November 7, 1996, it is 
necessary to determine whether the amended regulations or the 
previously existing regulations are more favorable to the 
claimant.  The General Counsel of VA, in a precedent opinion, 
has held that the determination of whether an amended 
regulation is more beneficial to a claimant than the prior 
provisions must be made on a case-by-case basis.  VAOPGCPREC 
11-97 (O.G.C. Prec 11-97).  According to the cited opinion, 
when there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.

Under the former rating criteria, a 100 percent rating is 
assigned for bipolar disorder when, by reason of 
psychoneurotic symptoms, the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; or when there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior; or 
when the affected individual is demonstrably unable to obtain 
or retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  

A 70 percent rating under the former rating criteria is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is severely impaired, 
or the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment to obtain or 
retain employment.  

A 50 percent evaluation under the former rating criteria is 
assigned when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired or where, by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  

Under the revised rating criteria, a 100 percent rating is 
assigned for total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
name of close relatives, own occupation, or own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

In applying the rating criteria to the veteran's symptoms, 
the Board first considers whether the previous or presently 
amended rating criteria for mental disorders are more 
favorable to the veteran.  See Karnas, supra at 312-313.  
Since the veteran is presently rated as 50 percent disabling, 
the Board will first look to the previous and present 
criteria for the next higher rating, 70 percent.  Under the 
old regulations, the veteran's symptomatology would have to 
severely impair his occupational and social functioning.  
Under the new regulations, the Board considers whether 
specific symptoms are present to justify the 70 percent, or 
higher, evaluation.  The Board does not find that either 
criteria is clearly more favorable, so both criteria will be 
assessed to evaluate the extent of the veteran's disability.

Under the old 70 percent rating criteria, the evidence must, 
in essence, show that the veteran's bipolar disorder has 
severely impaired his occupational and social functioning.  
The Board finds that this standard has been met.  The 
evidence shows that the veteran has not worked since his 
service discharge.  However, the record does show that he has 
attempted to further his future employment opportunities by 
pursuing, at the time of the December 1997 VA examination, 
courses to become a medical technician.  He reports that he 
has failed almost all of his classes because he cannot 
remember anything he studies because of the medication that 
he takes.  He states that his hands shake so much that it is 
difficult to draw blood from others as part of his training.  
He further relates that sometimes he is unable to even go 
into school because of thoughts that overcome him.  He states 
that he does not like to socialize with people outside his 
home, where he lives with his brother, but he will talk to 
people who come to visit and will go to his parent's home to 
talk with them.  The examiner found that the veteran had 
periodic depression with anxieties, as well as some suicidal 
and homicidal thoughts.  The examiner also found the 
veteran's judgment to be somewhat impaired.  The veteran's 
Global Assessment of Functioning (GAF) index, according to 
the American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed., revised, 
1994) (DSM-IV) at pp. 46-47, was estimated as 45.  This code, 
according to the DSM-IV, equates to serious mental disorder 
symptoms or serious impairment in social, occupational or 
school functioning.  VA outpatient treatment records from 
February 1998 indicate that that the veteran feels that he 
does not fit in with other people, and claims school 
difficulties due to a poor memory from his medication.  The 
examiner found the veteran to have a mood that was easily 
upset and worried, but found no evidence of psychotic thought 
processes except for existential complaints.  He opined that 
the veteran was not doing as well as he had in the past, and 
estimated his GAF code to be 40.  The Board finds that his 
present bipolar disorder does rise to the level of severe 
impairment.  Thus, the Board finds that the 70 percent 
criteria most aptly describes the veteran's condition under 
the old criteria.

Under the new criteria for 70 percent, the veteran's bipolar 
disorder must include specific symptomatology.  The Board 
finds that the veteran's condition also satisfies this 
standard.  The evidence shows that his bipolar disorder has 
created occupational and social impairment, with deficiencies 
in his ability to work, attend school, relate to his family, 
as well as problems with judgment, thinking and mood.  He has 
exhibited signs of suicidal and homicidal ideation.  He 
drives his car for hundreds of miles at a time to take care 
of his feelings, instead of going to school.  This is also 
consistent with impaired impulse control.  He has near 
continuous manic or depressive feelings that affect his 
ability to function independently, appropriately and 
effectively.  The evidence also shows that he has difficulty 
adapting to stressful circumstances, in that he does not like 
to deal with people outside of his home and often just stays 
by himself to avoid other people.  The Board also finds that 
the evidence shows that he is unable to establish and 
maintain effective relationships due to his bipolar disorder.  
The Board is satisfied that the evidence supports a 70 
percent rating under the new rating criteria.               

In addition, the Board also considers whether a disability 
rating higher than 70 percent is warranted.  The Board 
concludes that the veteran does not meet the criteria for the 
next higher rating, 100 percent, under the old or new 
criteria.  There are no signs of totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality, nor evidence of virtual isolation in the community, 
as required under the old criteria.  Although the veteran is 
currently unemployed, he has been going to school.  The 
record does not show that his bipolar disorder condition is 
such that the result is a demonstrable inability to obtain or 
retain employment.  Similarly, the record does not show 
evidence of gross impairment of thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, inability to maintain minimum 
hygiene, or disorientation or memory loss, as is required for 
a 100 percent rating under the current regulations.  After 
thorough review of the record, the Board finds that the 70 
percent disability rating, both under the old and new rating 
criteria, most nearly fits the veteran's symptomatology for 
bipolar disorder.

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service connected disability" is made.  38 C.F.R. 
§ 3.321 (b)(1) (1997).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. A 100 percent rating is assignable 
when symptoms of mental disorder cause greater social and 
industrial impairment, but the medical evidence reflects that 
those manifestations are not present in this case.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The record shows that the veteran has 
been hospitalized once in service and twice since discharge 
for his bipolar disorder.  The inservice hospitalization was 
for treatment immediately after he was originally diagnosed 
with cyclothymia.  His post service hospitalization in April 
1996, for 6 days, was due to his not taking his prescribed 
medication.  His 8-day September and October 1997 
hospitalization focused on adjusting his bipolar disorder 
medications, and then he was discharge with outpatient 
aftercare instructions.  As for his occupational functioning, 
the Board does not see evidence of an attempt to obtain 
gainful employment, but sees that the veteran's has shown a 
desire to obtain further education.  There is no evidence 
that the impairment resulting from bipolar disorder warrants 
extra-schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that the impairment resulting from 
bipolar disorder is adequately compensated by this new 70 
percent schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

A disability rating of 70 percent, and no greater, is granted 
for bipolar disorder, subject to controlling regulations 
governing the award of monetary benefits.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 11 -


